DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10558578 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1 of the US Patent, as an example, anticipates or renders obvious claims 1and 10 of the instant application. Claim 1 and 10 of the instant application therefore is not patently distinct from the US application’s claim 1 and as such is unpatentable for obvious-type double patenting. 
Claims 2-9 and 11-20 of the instant application corresponds to various limitations as recited in claims 1-17 of the US Patent’s and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 11 above. This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 10210090 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1 of the US Patents, as an example, anticipates or renders obvious claims 1and 10 of the instant application. Claim 1 and 10 of the instant application therefore is not patently distinct from the US application’s claim 1 and as such is unpatentable for obvious-type double patenting. 
Claims 2-9 and 11-20 of the instant application corresponds to various limitations as recited in claims 1-10 of the US Patent’s and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above. This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cen et al. 7600078 herein Cen in view of Schwartzman et al. 20170344483 herein Schwatz.
Per claim 1, Cen discloses: receiving a demand fetch request for an instruction; (fig.4; comp 310 ) in response to the demand fetch request missing in the first level, determining that a prefetch request for the instruction ……is pending and has not resulted in a return that includes the instruction; (fig. 4; comp 320-340) receiving the return associated with the prefetch request; (fig. 4; comp 370) and servicing the demand fetch request using the return of the prefetch request by providing the instruction from the return associated with the prefetch request to a processing core (fig. 4; comp 380). 
Cen discloses speculative read transactions associated with a pending pre-fetch but does not specifically disclose the hierarchy of memories: determining that the demand fetch request misses in a first level of a cache hierarchy; prefetch request for the instruction from a second level of the cache hierarchy.
However, Schwartz discloses: determining that the demand fetch request misses in a first level of a cache hierarchy; (¶0030; In some embodiments, the prefetch logic 125 may interact with the prefetch filter cache 120 to determine whether to execute a given prefetch request. For example, the prefetch logic 125 may compare a received prefetch request to the entries of the prefetch filter cache 120. In response to determining that the received prefetch request matches one of the entries of the prefetch filter cache 120, the prefetch logic 125 may drop or cancel the received prefetch request, without attempting to execute or complete that prefetch request. Otherwise, if the prefetch request does not match any of the entries of the prefetch filter cache 120, the prefetch logic 125 may attempt to execute the prefetch request) prefetch request for the instruction from a second level of the cache hierarchy (¶0030 and ¶0051; In various embodiments, LLC 322 may be shared amongst the cores and the graphics engine, as well as various media processing circuitry. As seen, a ring interconnect 323 thus couples the cores together, and provides interconnection between the cores 320, graphics domain 324 and system agent domain 330).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Cen’s speculative reads using a coherence controller and Schwatz multi level cache to reduce overall execution time (¶0023). 
Per claim 2, Cen discloses: further comprising inhibiting issuance of a request for the instruction from the second level in response to the demand fetch request based on the determining that the prefetch request for the instruction is pending and has not resulted in the return that includes the instruction (fig. 4; if there is a CAM match and the matching transaction is any of an inflight/complete write, an inflight/complete read, or an (earlier) speculative read, the speculative request may be dropped. Otherwise, the request may be issued and an entry made into ITA CAM 154, marking it as valid, speculative and pending).
Per claim 3, Cen discloses: further comprising storing the instruction from the return in the first level, wherein, in response to the demand fetch request, the providing of the instruction to the processing core is performed before the storing of the instruction in the first level (fig. 4; col. 8 lines 39-43 Thus, when the data arrives from memory, it is written into the read data buffer entry corresponding to the matching normal transaction identifier and the matching normal request, and the transaction is acknowledged to coherence controller 140.).
Per claim 4, Cen discloses: and the determining that the prefetch request for the instruction from the second level is pending and has not resulted in the return includes: determining a first way of the plurality of ways of the first level associated with 43TI-77902B the instruction; comparing the first way to each of a plurality of entries of a scoreboard to determine a subset of the plurality of entries associated with the first way, wherein each entry of the plurality of entries corresponds to a pending request and includes an assigned way value and an address value; comparing the address values of the subset of the plurality of entries associated with the first way to an address associated with the instruction to determine a first entry of the plurality of entries associated with the prefetch request for the instruction; and determining that the prefetch request for the instruction from the second level is pending and has not resulted in the return based on the first entry
Cen discloses speculative read transactions associated with a pending pre-fetch but does not specifically disclose the hierarchy of memories: wherein: the first level of the cache hierarchy has a plurality of ways; prefetch request for the instruction from a second level of the cache hierarchy.
Schwatz discloses: prefetch request for the instruction from a second level of the cache hierarchy (¶0030 and ¶0051; In various embodiments, LLC 322 may be shared amongst the cores and the graphics engine, as well as various media processing circuitry. As seen, a ring interconnect 323 thus couples the cores together, and provides interconnection between the cores 320, graphics domain 324 and system agent domain 330).
Per claim 8, Schwatz discloses: further comprising servicing, via the second level, the 44TI-77902B prefetch request for the instruction from the second level by providing the return (¶0030, ¶0051; In some embodiments, the prefetch logic 125 may interact with the prefetch filter cache 120 to determine whether to execute a given prefetch request. For example, the prefetch logic 125 may compare a received prefetch request to the entries of the prefetch filter cache 120. In response to determining that the received prefetch request matches one of the entries of the prefetch filter cache 120, the prefetch logic 125 may drop or cancel the received prefetch request, without attempting to execute or complete that prefetch request. Otherwise, if the prefetch request does not match any of the entries of the prefetch filter cache 120, the prefetch logic 125 may attempt to execute the prefetch request).
Per claim 9, Schwartz discloses: wherein the first level of the cache hierarchy is a level one (L1) cache, and the second level of the cache hierarchy is a level two (L2) cache (¶0051; lowel level cache is the L2 cache).
Claims 10-13 are the device claims corresponding to the method claims 1-4 and 8-9 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4 and 8-9. The rejection is silent to a processor core and memory controller however, Schwartz discloses the structure comprising a processor core and memory controller in fig. 4.
Allowable Subject Matter
Claims 5-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the double patenting rejection supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138